Case 0:20-cv-60416-AMC Document 97-7 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                     EXHIBIT 7
Case 0:20-cv-60416-AMC Document 97-7 Entered on FLSD Docket 07/09/2021 Page 2 of 4




Document title:                  Create a page URL - Commerce | Dynamics 365 | Microsoft Docs

Capture URL:                     https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url

Captured site IP:                104.86.81.75

Page loaded at (UTC):            Thu, 08 Jul 2021 11:28:08 GMT

Capture timestamp (UTC):         Thu, 08 Jul 2021 11:28:34 GMT

Capture tool:                    v7.9.1

Collection server IP:            52.7.109.102

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      3

Capture ID:                      7435bab4-823f-4487-a760-64e2f2aa8cf9

User:                            jmlaw-jcooper




                        PDF REFERENCE #:           6Lqkmc7FxdmPfWT5A3HEYr
            Case 0:20-cv-60416-AMC Document 97-7 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Create a page URL - Commerce | Dynamics 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url
Capture timestamp (UTC): Thu, 08 Jul 2021 11:28:34 GMT                                           Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-7 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Create a page URL - Commerce | Dynamics 365 | Microsoft Docs
Capture URL: https://docs.microsoft.com/en-us/dynamics365/commerce/create-page-url
Capture timestamp (UTC): Thu, 08 Jul 2021 11:28:34 GMT                                           Page 2 of 2
